Citation Nr: 0430306	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  99-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorders to include as due to mustard gas exposure.

2.  Entitlement to service connection for diabetes mellitus 
to include as due to mustard gas exposure.

3.  Entitlement to an initial rating in excess of 10 percent 
for superficial squamous cell carcinoma of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, February 2000, and June 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned at an October 
2004 videoconference Board hearing.  A transcript of the 
hearing is associated with the claims folder.  

The case returns from the Board following a Board decision 
and remand in January 2001.  It remanded the issues of 
service connection for a gastrointestinal disorder, including 
as due to exposure to mustard gas, and entitlement to an 
initial rating in excess of 10 percent for superficial 
squamous cell carcinoma of the scalp.  The case is again 
before the Board for appellate consideration.  

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to an initial rating in excess of 10 
percent for superficial squamous cell carcinoma of the scalp 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is credible evidence linking the veteran's current 
gastrointestinal disorder to exposure to toxic gas during 
service.  


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder due to 
exposure to mustard gas is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Review of the 
claims folder reveals compliance with the VCAA.  The Board 
emphasizes that, given the favorable disposition of the 
appeal, any defect in notice or assistance is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).     

II.  Legal criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Certain diseases, including peptic ulcers, may be presumed to 
have been incurred or aggravated in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
exposure to mustard gas or Lewisite is associated with the 
development of certain specified diseases.  38 C.F.R. § 
3.316.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b). 

III.  Gastrointestinal disorder

According to the veteran's service separation document, he 
was a toxic gas handler.  VA has previously granted service 
connection for several disorders due to mustard gas exposure, 
which are not on appeal.  Therefore, for the purposes of this 
decision, the Board finds that the veteran was exposed to 
mustard gas during service.  However, the Board initially 
observes that the provisions of 38 C.F.R. § 3.316 are not 
applicable because no gastrointestinal disorders disabilities 
specified as associated with mustard gas exposure.    

The veteran contends that he was treated for gastrointestinal 
symptoms during service, which have continued to the present 
day.  The veteran's service discharge papers document that he 
was a toxic gas handler.  As discussed above, his exposure to 
toxic gases in service is conceded.    

Service medical records are not available.  Private medical 
records dated since 1977 reflect treatment for 
gastrointestinal problems with a history dating to the 1940s.  

B. Russell, M.D., stated in a December 1998 letter that he 
had treated the veteran for the past 30 years.  The veteran 
had manifested a severe stomach disorder with tissue build 
up, which resulted in an ulcer and ultimately required 
removal of a portion of the veteran's lower stomach.  Dr. 
Russell concluded that the veteran's stomach problems 
originated during World War II while the veteran worked with 
toxic gases and had worsened over the years.  He felt that 
the veteran should be considered for disability due to his 
exposure to the fumes that caused his stomach disorder.  In a 
July 2003 letter, Dr. Russell reiterated his opinion that the 
veteran's stomach disorder was due to exposure to toxic gas 
that has affected his stomach causing poor digestion.

In a January 2001 letter, R. Slaughter, M.D., noted that Dr. 
Russell had referred the veteran to him in February 1986.  
The veteran had reported a 40-year history of recurrent 
epigastric symptoms.  Evaluation at that time confirmed 
gastric retention with distal antral scarring with a partial 
gastric outlet obstruction, which required surgery.  Dr. 
Slaughter observed that, based on the history provided by the 
veteran, his gastrointestinal symptoms dated back to his 
military service as a toxic and mustard gas handler during 
World War II.  He opined that it was very likely that the 
stress of the situation resulted in initial symptoms of a 
duodenal ulcer at that time and that ulcer disease chronic 
and recurring.   

During an August 1996 VA examination, the veteran recounted 
that he had experienced gastrointestinal problems since 
service.  Private records revealed treatment for 
gastrointestinal distress since the 1970s.  The examiner 
concluded that the veteran had gastrointestinal discomfort 
due to gas exposure, but added that no documentation was 
available to review.

In a July 2001 VA examination report, the examiner noted by 
history that the veteran had stomach trouble since World War 
II.  He diagnosed the veteran with gastroesophageal reflux 
disorder and status post-operative partial gastrectomy for 
peptic ulcer disease.  In an April 2002 addendum, the 
examiner opined that, after reviewing the veteran's claims 
file, that it was not likely that any current 
gastrointestinal disorder was related to any in-service 
disease or injury (mustard gas exposure) because of the time 
interval between military service and the development of his 
gastrointestinal disorder.  He did not believe that his ulcer 
disease was related to having performed duties as a toxic gas 
handler, in addition to the time span.

According to a January 2004 VA examination report, the 
examiner examined the veteran and reviewed his medical 
history and information in the claims folder.  He stated that 
review of relevant information on the Internet and 
information available from VA disclosed no relationship 
between mustard gas exposure and gastrointestinal problems.  
As such, the VA examiner opined that the current 
gastrointestinal problems were not related to mustard gas 
exposure.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for a 
gastrointestinal disorder due to service on a direct basis.  
That is, there is documented evidence that the veteran was 
exposed to mustard gas during service.  Dr. Slaughter and Dr. 
Russell have opined that the veteran's current 
gastrointestinal disorder is due to exposure to mustard gas 
during service, based in part on an accurate history provided 
by the veteran.  Although the July 2001 and January 2004 both 
opined that the veteran's gastrointestinal disorder was not 
related to exposure to mustard gas during service, the Board 
observes that neither examiner addressed the private medical 
conclusions as to causation.  In addition, the January 2004 
VA examiner merely noted that he had searched the Internet 
and found no medical evidence to support a link between 
mustard gas and gastrointestinal disorders.  This evidence is 
insufficient to rebut the opinions in the veteran's favor.  
Accordingly, the Board finds that the veteran incurred a 
gastrointestinal disorder as a result of his military 
service.  38 U.S.C.A. § 5107(b).

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a gastrointestinal 
disorder to include as due to mustard gas exposure is 
granted. 


REMAND

The Board finds that additional development is required 
before it may properly adjudicate the appeals of the claims 
for service connection for diabetes mellitus and for an 
increased initial disability rating for superficial squamous 
cell carcinoma of the scalp.  

With respect to the former claim, the Board observes that, in 
a January 2001 letter, Dr. Russell stated that he learned in 
December 1999 that the veteran had developed diabetes, 
"which may be related to this Toxic Gas exposure with 
deterioration of his health due to his long duration of the 
chronic ulcer disease."  In a July 2003 letter, he stated 
that the veteran "had all the symptoms of being exposed to 
the toxic gas which has affected his stomach causing poor 
digestion and Diabetes Mellitus."  The June 2004 VA examiner 
stated only that it was unknown as to whether the veteran 
developed diabetes as a result of military service because he 
had only experienced it for the last five years.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  The statements from Dr. Russell suggest that the 
veteran's diabetes mellitus might be been caused by exposure 
to toxic gas or might be related to his gastrointestinal 
disorder, for which the Board established service connection, 
as discussed above.  See 38 C.F.R. § 3.310(a) (secondary 
service connection).  Such an opinion is too speculative to 
warrant service connection.  See generally Bloom v. West, 12 
Vet. App. 185 (1999); Bostain v. West, 11 Vet. App. 124 
(1998).  The opinion from the June 2004 VA examination does 
nothing to affirm or rebut either of these statements.  Given 
this evidence, the Board finds that it must remand the case 
in order to secure an additional medical opinion concerning 
the etiology of the veteran's diabetes mellitus, as required 
by law.    
  
With respect to the latter claim, the Board notes that the 
veteran appealed the initial rating assigned when the RO 
granted service connection for the disability.  In such an 
instance, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  During the course of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, including scars and 
acne, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. pt. 4).  The amended 
rating criteria list eight characteristics of disfigurement 
used to evaluate disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck.     

Although the January 2004 VA dermatology examination is not 
unduly remote, the examiner did not address the amended 
rating criteria, including the size and measurements of any 
described scars.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, it 
does not appear that the RO has ever considered the amended 
rating criteria in evaluating the disability.  Accordingly, 
the Board finds that a remand is required so that the RO may 
secure an examination, and issue an adjudication, that 
addresses the relevant amended rating criteria as applicable. 

Also, during the Board videoconference hearing, the veteran 
testified that he received regular treatment at the VA 
facilities in Birmingham and Tuscaloosa.  He had also 
recently attended a private hospital for removal of some skin 
lesions from his scalp, but he could not remember the name of 
the hospital.  VA's duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  It also includes making reasonable efforts to 
obtain relevant private records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b).  On remand, the RO should attempt to secure the 
records as referenced by the veteran during the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure any relevant 
dermatologic treatment records dated from 
August 2004 from the VA Medical Centers 
in Birmingham and Tuscaloosa, as well as 
records of private treatment discussed 
during the October 2004 Board 
videoconference hearing.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  The RO should ask the veteran to send 
copies of any evidence relevant to his 
claim that is in his possession.  See 
38 C.F.R. § 3.159(b) (2004).

3.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to determine the severity of 
his service-connected superficial 
squamous cell carcinoma to the scalp.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability on the head, face, 
and neck, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.  The 
examiner should also describe the 
disability as is exists on the veteran's 
scalp, to include the type of any 
scarring, measured area of scarring, and 
whether there is any associated pain or 
limitation of function.  Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.        

4.  The RO should arrange for the veteran 
to be scheduled for a VA examination with 
an endocrinologist or other appropriate 
physician to determine the nature and 
etiology of the veteran's diabetes 
mellitus.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must state 
whether such review was accomplished.  
Review of the claims folder must include 
statements from Dr. Russell dated in 
January 2001 and July 2003.  

Based on examination of the veteran and 
review of the claims folder, the examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus is 
due to exposure to toxic gas in service 
or to his service-connected 
gastrointestinal disorder.  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete 
explanation, including a discussion of 
Dr. Russell's conclusions, is requested.  
If the examiner cannot provide the 
opinion sought, the examination report 
should so state.    

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

6.  After completing any additional 
development, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence received 
since the issuance of the August 2004 
supplemental statement of the case.  When 
adjudicating the claim for an increased 
initial disability rating for the 
service-connected skin disability, the RO 
must consider the amended rating criteria 
effective August 30, 2002, and address 
whether the situation is appropriate for 
separate disability ratings.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



